Citation Nr: 0017193	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO), in 
which the RO, inter alia, denied entitlement to service 
connection for PTSD.  The veteran perfected an appeal of the 
March 1998 decision.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify 
belief by a fair and impartial individual that his claim for 
service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107 (a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD.  

The veteran's DD Form 214 reflects that his period of active 
duty included one year, eleven months, and twenty-nine days 
of which eleven months and twenty-one days of that time was 
sea and/or foreign service in the Republic of Vietnam.  The 
veteran's awards and commendations include the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with Device, and the Good Conduct Medal.  
There are no combat awards or decorations reported.  The 
veteran's occupational specialty, as reported on his DD Form 
214, was truck driver.  

VA Medical Center (VAMC) outpatient treatment records from 
August to October 1997 show that the veteran received 
treatment for depression, flashbacks, and anger outbursts.  
Although the veteran could not refer to any particularly 
traumatic incident, he stated that he smells, sees, and hears 
the various experiences he encountered during the Vietnam 
War.  The veteran reported that he has a very labile 
personality and he flies off the handle at the slightest 
provocation.  

The VA examiner found that the veteran did not appear to be 
emotionally liable, overly anxious or tearful.  The veteran 
denied having an increased startle response.  He did, 
however, state that once while working on his farm he heard a 
jet flying overhead and crawled under his tractor for cover.  
The veteran denied avoiding things associated with the war 
and he told the VA examiner that war movies upset him because 
he had flashbacks after watching them.  The veteran also told 
the examiner that when angry he has threatened to harm or 
kill various people including his wife and son-in-law.  The 
veteran reported having brandished a gun on people at least 
three times, but he has not shot anybody since the war.  The 
veteran stated that during the 1970's he was involved in two 
fights, but he has not been in a fight since that period of 
time.  He denied having any previous head injuries or abuse.  
He also denied currently having suicidal/homicidal ideations 
or audiovisual hallucinations except those associated with 
war, flashbacks, or paranoia.  Assessment was PTSD and 
dysthymia with PTSD symptoms.  Impression was anxiety 
disorder, possible PTSD.  It was also noted that the veteran 
had PTSD symptoms related to Vietnam combat.  

The veteran initially claimed entitlement to VA disability 
compensation in October 1997, at which time he indicated that 
he had PTSD as the result of service.  

In January 1998, the RO sent a letter to the veteran 
requesting that he describe the traumatic events that 
occurred while he was in service.  As of this date, no 
response has been received from the veteran.  

During a February 1998 VA psychiatric examination, the 
veteran reported having a dream about being back in Vietnam 
fighting in the war.  The veteran also reported being hit by 
fire everyday while in Vietnam.  He remembered seeing seven 
Viet Cong being killed by fire one night.  He further 
reported seeing people shot and killed.  He also remembered 
an attack on a convoy and having to clean up the bodies while 
thinking it could have been him.  The veteran told the VA 
examiner that he is angered very easily and he has flashbacks 
and dreams about his Vietnam experience.  He also reported 
that if anyone aggravates him, he wants to kill them.  

The VA examiner noted that during a symptom review, the 
veteran stated that he sleeps no more than four or five hours 
a night.  He also reported that he is not interested in 
anything, although he does not feel guilty or worthless.  The 
veteran told the VA examiner that he feels that he has too 
much energy and his concentration is up and down.  He 
reported that his appetite was intact and the VA examiner 
observed that the veteran moved nervously during the 
interview.  The veteran stated that his last suicidal 
ideation was several months ago when he thought about getting 
a gun and killing his family and himself.  The veteran 
reported that he cannot be around people and that he is in 
fact estranged from most people.  The veteran reported that 
he has persistent symptoms of arousal, an exaggerated startle 
response and problems sleeping.  He further noted that he is 
irritable and angry.  The diagnoses were chronic PTSD and 
depressive disorder.   

In an October 1998 letter, a VA staff psychologist stated 
that the veteran was treated for regular individual 
psychotherapy to address PTSD symptoms while he was an 
inpatient at the SouthWestern Blind Rehabilitation Center for 
several weeks in 1997 and again in 1998.  The veteran's 
symptoms included depression, anxiety, exaggerated startle 
response, sleep disturbance, and intrusive ideation.  The 
staff psychologist noted that the veteran meets the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition  (DSM-IV) diagnostic criteria for PTSD.  

In a June 1999 Informal Hearing Presentation, the veteran's 
service representative requested that the veteran be afforded 
one last opportunity to respond to the RO's January 1998 
request for PTSD stressor information.  


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  

As to a PTSD claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a claim is well-
grounded where there is medical evidence of a current 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical-nexus evidence linking PTSD to the veteran's 
service.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

After it has been determined that a PTSD claim is well-
grounded, the merits of the claim must be adjudicated.  
Eligibility for a PTSD service connection award requires a 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines, 11 Vet. App. at 357; Cohen, 
10 Vet. App. at 138.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If the claimed stressor is related to 
combat, and the evidence shows that the veteran served in 
combat, his lay testimony may be sufficient to establish that 
the claimed incidents occurred.  If the veteran did not serve 
in combat, or the claimed stressors are not related to 
combat, corroborating evidence is required to show that the 
claimed events actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996). 

III. Analysis 

VAMC outpatient treatment records from August to October 
1997, a February 1998 VA psychiatric examination report, and 
an October 1998 letter from a VA psychologist indicate that 
the veteran has PTSD.  The first element of Gaines is 
satisfied because there is a current medical diagnosis of 
PTSD.  The veteran has provided lay evidence of an in-service 
stressor by recounting traumatic incidents he experienced 
while serving during the Vietnam War and these statements are 
presumed to be credible because there is no indicia of 
incredibility.  Arms v.West, 12 Vet. App. 188 (1999).  The 
Board finds therefore, that the second Gaines element, lay 
evidence of an in-service stressor, has been satisfied.

The Board further finds that the VA psychiatrist's diagnosis 
of chronic PTSD in February 1998 along with other VAMC 
outpatient treatments records showing a diagnosis of PTSD and 
treatment for PTSD serve as sufficient evidence of a nexus 
between PTSD and the veteran's service.  For these reasons 
the Board has determined that the claim of entitlement to 
service connection for PTSD is well-grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded.  To this extent, the appeal is granted.  


REMAND

The Board finds the veteran's claim for service connection 
for PTSD is well-grounded, meaning plausible, and based on a 
review of the file, there is a further VA duty to assist him 
in developing the facts pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 32 
(1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The Board notes that the medical evidence shows a recent 
diagnosis of PTSD.  This is shown in the veteran's August to 
October 1997 VA outpatient treatment records, a February 1998 
VA examination, and an October 1998 letter from a VA 
psychologist.  Although in January 1998, the RO sent a letter 
to the veteran requesting a description of his stressors, the 
veteran failed to respond.  The veteran's service 
representative has requested that the RO give the veteran one 
last opportunity to respond to the request for a description 
of in-service stressors.  

Therefore, the RO should assist the veteran with his claim by 
requesting all of the veteran's service personnel records.  
It should also again request detailed information from the 
veteran as to his alleged inservice stressors and send all 
necessary evidence to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly the United 
States Army & Joint Services Environmental Support Group 
(ESG) in an attempt to verify the stressors.  These actions 
need to be performed prior to appellate review.  Once the 
veteran's stressors have been verified or not, the veteran 
should be scheduled for VA psychiatric examination to 
determine if a diagnosis of PTSD is warranted based on the 
specific inservice stressors.

In addition, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304 (f) (1999); Zarycki, 6 Vet. App. 
at 98.  "Credible 
supporting evidence" of combat may be obtained from many 
sources, including, but not limited to, service records.  
There is "an almost unlimited field of potential evidence to 
be used to 'support' a determination of combat status." 
Gaines, 11 Vet. App. at 359.  However, "credible supporting 
evidence" of the actual occurrence of an inservice stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Board further notes that the requirement to assist the 
veteran in obtaining available records includes obtaining 
records relating to the Social Security Administration's 
(SSA) determination that a veteran is disabled.  The record 
in this case reveals that the veteran is in receipt of Social 
Security Disability Benefits. Records pertaining to the award 
of such benefits by the SSA have not been associated with the 
record certified for appellate review.  Such records may be 
of significant probative value in determining whether service 
connection for the disability at issue may be granted.  As 
the Court held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the VA should attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested. All 
records obtained should be added to the 
claims folder.

2.  The RO should request the SSA to 
furnish a copy of the administrative 
decision granting the veteran disability 
benefits, as well as any supporting 
documentation, to include all medical 
examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
folder.

3.  The RO should attempt to verify the 
veteran's claimed stressors.  
Specifically, it should request a 
detailed description from the veteran of 
all claimed inservice stressors, 
including unit, duty and ship 
assignment(s), as well as the places, 
dates, names, and any other information 
vital to verifying such stressors.

4.  The RO should request all of the 
veteran's available service personnel 
records from the National Personnel 
Records Center (NPRC), 9700 Page 
Boulevard, St. Louis, Missouri 63132.

5.  Thereafter, the RO should make an 
initial determination as whether or not 
the veteran engaged in combat with the 
enemy during service, as per 38 U.S.C.A. 
§ 1154 (b) (West 1991), 38 C.F.R. § 3.304 
(f), and the relevant case law.  If the 
RO determines that the veteran did not 
engage in combat with the enemy during 
service, it should attempt to verify the 
veteran's alleged stressors.  

6.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any additional 
information beyond that already provided 
which might corroborate the veteran's 
alleged stressors.

7.  The RO should then schedule the 
veteran for VA psychiatric examination 
before a board of two psychiatrists with 
consideration.  If the RO found that the 
veteran was involved in combat with the 
enemy during service, it must inform the 
examiners as to all of the veteran's 
claimed stressors.  If the RO found that 
the veteran did not engage with the enemy 
in combat, it must specify for the 
examiners only the stressor or stressors 
that it determined are verified by the 
record and instruct the examiners that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in current psychiatric symptoms.  
The examiners must then evaluate the 
veteran and render an opinion as to 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The purpose of the 
examination is to determine the nature 
and severity of the veteran's psychiatric 
disorder and to assess whether said 
disorder involves PTSD.  If the examiners 
determine that the veteran has more than 
one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed. All necessary studies or tests 
are to be accomplished. The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to the examination.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the[examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.

10.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals


 

